DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 11 May 2022.
Claims 20 – 28 are pending. Claims 29 – 35 are withdrawn due to a restriction requirement.  Claims 1 – 19 are cancelled by Applicant.

Drawings
The drawings are objected because figures 2 and 4 show a current pulse, shown as a square wave, applied to a motor of a drilling tool and then, after the current pulse ends, a responding torque, shown as a rising and falling curve, applied to a fastener.  The objection is that the drawings appear contrary to what is known.  The torque applied to the fastener would not begin after the current pulse has ended. At best, the torque pulse would begin during the current pulse as shown in the Examiner’s interpretation.  Please note, the Examiner’s interpretation is based on drawings in Stoelzle et al. (WO 99/62675 A1 – fig. 3), Ito (US 6,680,595 B2 – figs. 4, 6), and Ito (US 7,770,658 B2 – fig. 8). 

    PNG
    media_image1.png
    316
    471
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    108
    56
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    133
    50
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    168
    43
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    316
    471
    media_image5.png
    Greyscale

[AltContent: textbox (Examiner’s Interpretation of fig. 2)][AltContent: textbox (Fig. 2)]

    PNG
    media_image11.png
    312
    492
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    312
    492
    media_image12.png
    Greyscale

    PNG
    media_image2.png
    108
    56
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    133
    50
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    168
    43
    media_image4.png
    Greyscale
[AltContent: textbox (Fig. 4)]
[AltContent: textbox (Examiner’s Interpretation of fig. 4)]

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 are objected because of the following informalities:
Regarding claim 20, line 9, the limitation, “the torque pulse”, should read, “a torque pulse”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 – 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 20, the claim elements, “a current pulse”, and “a current feed”, in the limitation, “providing a current pulse to the electric motor during a current-on time interval; pausing the current feed to the electric motor after the current-on time interval until an end of the torque pulse” in lines 7 – 8, and the limitation, “continuing pausing the current feed to the electric motor during the pause interval” in lines 17 – 18, are indefinite because it is ambiguous whether the claim elements, “a current pulse”, and “a current feed”, are referring to the same claim element or the claim elements differ.  The Examiner respectfully suggests that if the limitations, “a current pulse”, and “a current feed”, are referring to the same claim element, please refer to the limitations using the same name. For example, if the claim element, “a current pulse”, is used to refer to the claim elements, “a current pulse”, and “a current feed”, then the limitations could read, “providing a current pulse to the electric motor during a current-on time interval; pausing the current pulse to the electric motor after the current-on time interval until an end of the torque pulse” and “continuing pausing the current pause to the electric motor during the pause interval”; or if the claim element, “a current feed”, is used to refer to the claim elements, “a current pulse”, and “a current feed”, then the limitations could read, “providing a current feed to the electric motor during a current-on time interval; pausing the current feed to the electric motor after the current-on time interval until an end of the torque pulse” and “continuing pausing the current feed to the electric motor during the pause interval”. If the limitations, “a current pulse”, and “a current feed”, are not referring to the same claim element, please indicate how the two limitations differ for the record.  For the purpose of compact prosecution, the Examiner interprets the limitations using the claim element, “a current feed” to refer to the claim elements, “a current pulse” and “a current feed”.  Please note, since claims 21 – 28 depend upon claim 20, claims 21 – 28 are likewise rejected under 35 USC §112(b) for indefiniteness.

Allowable Subject Matter
Claims 20 – 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “determining a width of a pause interval, which is an interval from the end of the torque pulse to a beginning of a next current pulse, such that a wider torque pulse results in a wider pause interval and a narrower torque pulse results in a shorter pause interval.”  The closest prior art of record is Stoelzle et al. (WO 99/62675 A1), hereinafter Stoelzle, and Ito (US 6,680,595).  Stoelzle discloses applicant’s invention except there is no pause interval from the end of the torque pulse to a beginning of a next current pulse.  In other words, Stoelzle start the next current pulse as soon as the torque pulse has ended thus does not disclose the claimed limitation.  Ito allows the user to input a constant pause interval between the current pulses; however, the pause interval does not vary such that a wider torque pulse results in a wider pause interval and a narrower torque pulse results in a shorter pause interval thus Ito does not disclose the claimed limitation.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Response to Arguments
Applicant's arguments, filed 11 May 2022, regard the objection to the drawings have been fully considered but they are not persuasive. 
Applicant argues:
Regarding Figs. 2 and 4, the Examiner asserts on page 3 of the Office Action that the drawings are unclear because the torque pulses do not coincide with the current pulses. The Applicant respectfully disagrees. The present invention is not limited to the timing shown in Fig. 4, but the timing shown in Fig. 4 is possible. When the motor is provided with a current pulse, it will take some time before the motor starts to move and before the output shaft will provide a torque pulse, because of inertia in the system. There is also a play in the gear arrangement between the motor and the output shaft, and it will take some time before this play is closed and force is transferred from the motor to the output shaft. Thus the torque pulse will be delayed in time with respect to the current pulse, and the Applicant has explained that this delay would be well- known to a person skilled in the art of designing electric pulse tools. Accordingly, it is not correct to say that "the torque applied to the fastener would begin at the same time as the application of current to the motor - not after the current pulse ends." Instead, there may be overlap between the torque and current pulses, or, in some situations (as shown in Figs. 2 and 4), the torque pulse may start just after the current pulse ends. The latter (shown in Figs. 2 and 4) may occur when, for example, the current pulse is short and may stop before torque at the front of the tool has started to build up.

In response to applicant’s argument that the torque pulse would not occur immediately after the current pulse due to “play in the gear arrangement”, applicant’s argument does not explain why the torque pulse would occur after the current pulse is over.  At best, if applicant is correct, the torque pulse would begin during the current pulse as shown in the Examiner’s interpretation shown in this Office action.  Please note, the Examiner’s interpretation is based on drawings in Stoelzle et al. (WO 99/62675 A1 – fig. 3), Ito (US 6,680,595 B2 – figs. 4, 6), and Ito (US 7,770,658 B2 – fig. 8).  Applicant alleges “in some situations (as shown in Figs. 2 and 4), the torque pulse may start just after the current pulse ends. The latter (shown in Figs. 2 and 4) may occur when, for example, the current pulse is short and may stop before torque at the front of the tool has started to build up”; however, Applicant gives no evidence.  If applicant wish to pursue this argument, please provide evidence, not allegations.
The examiner withdraws the rejection under 35 USC 112(a); however, maintains the drawing objections of figs. 2, 4.

Regarding the amending of independent claim 29 to depend on claim 20 and the amending of independent claim 35 to depend on claim 29, it is incorrect to amend method or process claims to apparatus claims such that a single set of claims have two statutory classes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        29 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731